21 So. 3d 922 (2009)
Christopher J. RAHAIM, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-4872.
District Court of Appeal of Florida, Second District.
December 2, 2009.
James Marion Moorman, Public Defender, and Alisa Smith, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Cerese Crawford Taylor, Assistant Attorney General, Tampa, for Appellee.
KELLY, Judge.
Christopher Rahaim appeals his judgment and sentence for sexual battery. We affirm his judgment and sentence without discussion but reverse the restitution order and remand for a new restitution hearing.
In imposing sentence on Rahaim, the trial court set a later hearing to determine restitution. Before the restitution hearing took place, Rahaim filed a notice of appeal. The trial court then conducted the hearing and entered the restitution order. Rahaim contends, and the State concedes, that the trial court lacked jurisdiction to enter the restitution order after the notice of appeal had been filed. See Williams v. State, 19 So. 3d 433 (Fla. 2d DCA 2009). Accordingly, we reverse and remand to allow the trial court to reimpose restitution. See L'Heureux v. State, 968 So. 2d 628 (Fla. 2d DCA 2007).
Affirmed in part, reversed in part, and remanded.
DAVIS and CRENSHAW, JJ., Concur.